 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the Dislricl Where Charges are Pending and Transt`erring Bail F § L< E D

UNITED STATES DISTRICT COURT MAR 14 2019

for the
' ' ~ ~ "usar\= ~.' Sot we
Northem Dlstrlct of Cahforma CLERR'” U'S' mrch Coum
NORTHERN D§g£l\?gSOEF CALlFORN|A

 

 

United States of America )
v. ) Case No. CR19-70347-MAG
)
Ta" N|i"h V° ) Charging District: Eastern District of Ca|ifornia
Dej?mdam ) Charging District’s Case No. 19mj00049-BAM

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

Alter a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place; 2500 TUlal'e St, Fl'€Sl'lO, CA 93721 Courtroom No_; TBD

 

Date and Time: TBD

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: 03/14/2019 W-d&%;~_*
y Judge ignature

Susan van Keulenl Magistrate Judge
Frinted name and title

 

